In the United States Court of Federal Claims
                                       No. 20-2080C

                                   (Filed: January 7, 2021)

                               (NOT TO BE PUBLISHED)

                                              )
 WINSTON VEODUST EDMONDS,                     )
                                              )
                      Plaintiff,              )
                                              )
           v.                                 )
                                              )
 THE UNITED STATES,                           )
                                              )
                      Defendant.              )

                                   OPINION AND ORDER

SOLOMSON, Judge.

        On January 7, 2021, Plaintiff, Winston Veodust Edmonds, an Arizona State
prisoner proceeding pro se, filed a complaint against Defendant, the United States. ECF
No. 1 (“Compl.”). Mr. Edmonds seeks damages in the amount of $400,000 for a variety
of actions of the State of Arizona. Id. at 2. The gravamen of his complaint appears to be
allegations of an unjust conviction and imprisonment, 28 U.S.C. § 2513. Compl. at 5–7.
Mr. Edmonds also filed a motion to proceed in forma pauperis. ECF No. 2.

        While this Court is authorized to waive the payment of filing fees in certain
circumstances, 28 U.S.C. § 1915(a)(1), a prisoner cannot procced in forma pauperis “if the
prisoner has, on 3 or more prior occasions, while incarcerated . . . brough an action or
appeal in a court of the United States that was dismissed on the grounds that it . . . fails
to state a claim upon which relief may be granted, unless the prisoner is under
imminent danger of serious physical harm.” 28 U.S.C. § 1915(g). This rule is commonly
known as the “three strikes rule.” See, e.g., Bess v. United States, 145 Fed. Cl. 484, 489
(2019). Mr. Edmonds has filed numerous actions in the United States District Court for
the District of Arizona, including at least four cases that have been dismissed for failure
to state a claim. See Edmonds v. State of Arizona, Case No. 14-1820 (ECF Nos. 9, 10);
Edmonds v. Maricopa County, Case No. 14-1136 (ECF Nos. 9, 10); Edmonds v. State of
Arizona, Case No. 14-1137 (ECF Nos. 9, 10); Edmonds v. State of Arizona, Case No. 14-1734
(ECF Nos. 9, 10). Mr. Edmonds has not alleged facts showing that he is in imminent
threat of serious physical injury that would satisfy the “imminent danger” exception to
the three strikes rule. 28 U.S.C. § 1915(g). Accordingly, the Court denies Mr.
Edmonds’s motion to proceed in forma pauperis in this case.

       Mr. Edmonds is proceeding pro se, and this Court generally holds a pro se
plaintiff’s pleadings to “less stringent standards.” Haines v. Kerner, 404 U.S. 519, 520–21
(1972) (per curiam). However, “even pro se plaintiffs must persuade the court that
jurisdictional requirements have been met.” Hale v. United States, 143 Fed. Cl. 180, 184
(2019). For several reasons, the Court must dismiss Mr. Edmonds’ for lack of subject
matter jurisdicttuckeerion.

       First, this Court does not possess jurisdiction to review criminal convictions of
any kind. See 28 U.S.C. § 1491; Cooper v. United States, 104 Fed. Cl. 306, 311–12 (2012)
(holding that this Court has no jurisdiction to review criminal matters).

       Second, this Court has no jurisdiction under 28 U.S.C. § 2513 to decide claims
based upon state court convictions. See 28 U.S.C. § 1495 (“The United States Court of
Federal Claims shall have jurisdiction to render judgment upon any claim for damages
by any person unjustly convicted of an offense against the United States and
imprisoned.”). A conviction under Arizona law in Arizona courts – even if unjust – is
not a conviction for “an offense against the United States.” Id.

        Finally, Mr. Edmonds alludes to a previous action before this Court. See Compl.
at 1. Indeed, Judge Williams already dismissed a similar complaint filed by Mr.
Edmonds. See Fed. Cl. Case No. 18-563 (ECF No. 18), appeal dismissed, Fed. Cir. No.
2019-1229. His new complaint fares no better and he cannot be permitted a second-bite
at the same apple in any event. See also Edmonds v. Attorney General of the State of
Arizona, D. Ariz. Case No. 17-2845 (Jan. 26, 2018) (dismissing Mr. Edmonds’ habeas
challenge to his conviction and sentence).
        Accordingly, Mr. Edmonds’ pending motion to proceed in forma pauperis is
DENIED. Mr. Edmonds’ Complaint is also DISMISSED for lack of jurisdiction.
Furthermore, given Mr. Edmonds’ repetitive filings in this Court, as well as in the
United States District Court for the District of Arizona, the Clerk’s office is directed to
reject any of Mr. Edmonds’ further submissions, unless such filings comply with this
Court’s rules regarding post-dismissal submissions. See Perry v. United States, 149 Fed.
Cl. 1, 36 n.45 (2020).

       It is so ORDERED.

                                            s/Matthew H. Solomson
                                            Matthew H. Solomson
                                            Judge

                                            -2-